Exhibit 10.1



SALE AND PURCHASE AGREEMENT


BY AND BETWEEN


GE MONEY BANK

AND

MONOGRAM CREDIT SERVICES, LLC, as Sellers

AND

FDS BANK, as Purchaser

_______________________________

Dated as of April 4, 2006
_______________________________



 

 

 

TABLE OF CONTENTS

           

Page

ARTICLE 1

DEFINITIONS

1

1.1

Definitions

1

1.2

Construction

5

     

ARTICLE 2

PURCHASE AND SALE OF ACQUIRED ASSETS

5

2.1

Acquired Assets

5

2.2

Assumed Liabilities

5

2.3

Purchase Price

5

2.4

Use of Name and Trademarks

5

2.5

Certain Transition Matters

6

2.6

Termination of Related Agreements

6

2.7

Allocation of Purchase Price

7

     

ARTICLE 3

THE CLOSING

7

3.1

The Closing

7

3.2

Documents and Certificates

7

3.3

Purchase Price Estimate

7

3.4

Payments on the Closing Date

7

3.5

Purchase Price Audit Period

7

3.6

Dispute Resolution

8

3.7

Purchase Price Adjustments

8

3.8

Power of Attorney

8

     

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

8

4.1

Representations and Warranties of Sellers

8

4.2

Representations and Warranties of Purchaser

9

     

ARTICLE 5

CERTAIN COVENANTS

11

5.1

Mutual Covenants and Agreements

11

5.2

Certain Covenants of Sellers

12

5.3

Covenants of Purchaser

13

5.4

Treatment of Debt Cancellation and Credit Insurance Products

14

     

ARTICLE 6

CONDITIONS OF CLOSING

15

6.1

Conditions Applicable to Purchaser

15

6.2

Conditions Applicable to Sellers

15

     

ARTICLE 7

TERMINATION

16

7.1

Termination by Either Party

16

7.2

Effect of Termination

16

     

ARTICLE 8

MISCELLANEOUS

16

8.1

Notices

16

8.2

Assignment

16

8.3

Entire Agreement

17

8.4

Amendments and Waivers

17

8.5

Expenses

17

8.6

Captions; Counterparts

17

8.7

Governing Law

17

8.8

Severability

17

8.9

No Joint Venture

17

8.10

WAIVER OF JURY TRIAL

18

8.11

No Third Party Rights

18

8.12

Public Announcements

18

     

List of Exhibits and Schedules

     

Exhibits

         

Exhibit A

Assignment and Assumption Agreement

A-1

     

Schedules

         

Schedule 2.3

Purchase Price

 

Schedule 2.5

Cost and Expenses for certain transition matters

 

Schedule 2.7

Allocation of Purchase Price

 

SALE AND PURCHASE AGREEMENT

    This Sale and Purchase Agreement is made and entered into as of the fourth
day of April, 2006 by and between GE Money Bank, a federally chartered savings
bank ("Bank") and Monogram Credit Services, LLC, a Delaware limited liability
company ("Monogram", and together with Bank, the "Sellers" and each a "Seller")
and FDS Bank, a federally chartered stock savings bank (the "Purchaser").

WITNESSETH

    A.    Federated Department Stores, Inc., FDS National Bank, Macy's East,
Inc., Macy's West, Inc., Bullock's, Inc., Broadway Stores, Inc., FACS Group,
Inc., and MSS-Delaware, Inc. (collectively, "FDS") and Bank (formerly known as
GE Capital Consumer Card Co.) are parties to the Amended and Restated Credit
Card Program Agreement, dated as of June 4, 1996 (as it may have been amended
from time to time, the "Existing Program Agreement").

    B.    The Existing Program Agreement will terminate on April 30, 2006
pursuant to Section 11.1(a) thereof, and under Section 11.6(a) of the Existing
Program Agreement, FDS has certain rights, exercisable by delivery of written
notice to Bank, to purchase the GE/Macy's Accounts and the Receivables
simultaneously with the expiration of the Existing Program Agreement.

    C.    FDS has so exercised its purchase right pursuant to a written notice
delivered to Bank on July 12, 2005.

    D.    Sellers desire to sell, and Purchaser desires to purchase, subject to
and on the terms set forth herein, the right, title and interest of Sellers in
and to the Acquired Assets (as defined below).

    E.    Sellers and Purchaser hereby agree as follows:



ARTICLE 1


DEFINITIONS

        1.1    Definitions. Except as otherwise specifically indicated, the
following terms shall have the meanings specified herein.

"Acquired Assets" shall have the meaning specified in Section 2.1(a).

"Affiliate" shall mean, with respect to any Person, corporation or entity, any
other Person, corporation or entity that directly or indirectly controls, is
controlled by or is under common control with, such Person, corporation or
entity.

"Agreement" shall mean this Sale and Purchase Agreement, as it may be amended
from time to time.

"Amended and Restated Commercial Accounts Agreement" shall have the meaning
assigned to such term in the Existing Program Agreement.

"Amended and Restated GE Capital Guaranty" shall have the meaning assigned to
such term in the Existing Program Agreement.

"Amended and Restated Trademark Agreement" shall have the meaning assigned to
such term in the Existing Program Agreement.

"Assignment and Assumption Agreement" shall have the meaning specified in
Section 3.2.

"Assumed Liabilities" shall have the meaning specified in Section 2.2.

"Business Day" shall mean each day other than Saturday, Sunday or a day on which
any party to this Agreement is closed for business to the extent required by
Law.

"Closing" shall have the meaning specified in Section 3.1.

"Closing Date" shall have the meaning specified in Section 3.1.

"Credit Card Marks" shall mean Sellers' names and any such trademarks and
service marks of Sellers used by Sellers in connection with the GE/Macy's
Accounts.

"Cut-Off Time" shall mean 11:59 p.m. New York City time on the day immediately
preceding the Closing Date; provided, however, for the avoidance of doubt, that
debit and credit transactions initiated on GE/Macy's Accounts prior to 11:59
p.m. New York City time on the day immediately preceding the Closing Date but
which are still in process after such time shall be included in the Acquired
Assets and Assumed Liabilities.

"Estimated Purchase Price" shall have the meaning specified in Section 3.3.

"Existing Program Agreement" shall have the meaning specified in the Recitals.

"Face Amount" means, collectively, "Face Amount" as defined in the Existing
Program Agreement and "Face Amount" as defined in the Amended and Restated
Commercial Accounts Agreement.

"FACS Services Agreement" shall have the meaning assigned to such term in the
Existing Program Agreement.

"FDS" shall have the meaning specified in the Preamble hereof.

"FDS Guaranty" shall have the meaning assigned to such term in the Existing
Program Agreement.

"FDS Marks" mean Purchaser's and its Affiliate's names and any such trademarks
and service marks of Purchaser and its Affiliates used by Sellers in connection
with the GE/Macy's Accounts.

"Final Purchase Price" shall have the meaning specified in Section 3.6.

"GE/Macy's Account" means, collectively, "GE/Macy's Account" as defined in the
Existing Program Agreement and "GE/Macy's Commercial Account" as defined in the
Amended and Restated Commercial Accounts Agreement.

"GE/Macy's Account Balances" means, collectively, the "GE/Macy's Account
Balances" as defined in the Existing Program Agreement and the "Commercial
Account Balances" as defined in the Amended and Restated Commercial Accounts
Agreement.

"GE/Macy's Account Debtor" means, collectively, "GE/Macy's Account Debtor" as
defined in the Existing Program Agreement and "Commercial Account Debtor" as
defined in the Amended and Restated Commercial Accounts Agreement.

"GE/Macy's Account Debtor List" means, collectively, "GE/Macy's Account Debtor
List" as defined in the Existing Program Agreement and "Commercial Account
Debtor List" as defined in the Amended and Restated Commercial Accounts
Agreement.

"GE/Macy's Account Documentation" means, collectively, "GE/Macy's Account
Documentation" as defined in the Existing Program Agreement and "GE/Macy's
Commercial Account Documentation" as defined in the Amended and Restated
Commercial Accounts Agreement.

"GE/Macy's Credit Card" means, collectively, "GE/Macy's Credit Card" as defined
in the Existing Program Agreement and "Commercial Credit Card" as defined in the
Amended and Restated Commercial Accounts Agreement.

"GE/Macy's Credit Card Documentation" means, collectively, "GE/Macy's Credit
Card Documentation" as defined in the Existing Program Agreement and "Commercial
Credit Card Documentation" as defined in the Amended and Restated Commercial
Accounts Agreement.

"GE/Macy's Receivables" means, collectively, "GE/Macy's Receivables" as defined
in the Existing Program Agreement and "GE/Macy's Commercial Receivables" as
defined in the Amended and Restated Commercial Accounts Agreement.

"GE Capital Services Agreement" shall have the meaning assigned to such term in
the Existing Program Agreement.

"GE Capital/GE Bank Services Agreement" shall have the meaning assigned to such
term in the Existing Program Agreement.

"Governmental Authority" shall mean any governmental or regulatory authority
court, agency, commission, body or other governmental entity.

"Law" shall mean any statute, law, ordinance, rule, order, decree, permit,
license or regulation of any Governmental Authority.

"Net Book Value" shall have the meaning assigned to such term in the Existing
Program Agreement; provided, however, to the extent capitalized terms used in
such definition of Net Book Value are defined in this Agreement, the capitalized
terms used in such definition of Net Book Value shall have meanings ascribed to
such capitalized terms in this Agreement.

"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, trust, association,
corporation, institution, entity, unincorporated organization or Governmental
Authority.

"Post-Closing Tax Period" means any Tax period beginning on or after the Closing
Date and the portion of any Straddle period beginning on the Closing Date.

"Pre-Closing Tax Period" means any Tax period ending before the Closing Date and
the portion of any Straddle Period ending on the date preceding the Closing
Date.

"Prime Rate" means, on the date of determination, the highest bank prime loan
rate reported in the "Money Rates" section of The Wall Street Journal (or, if
such publication is discontinued, such other publication of similar type as
agreed to by Purchaser and Sellers) as the "Prime Rate" on such date, whether or
not such rate is ever actually charged or paid by any Person.

"Purchase Price" shall have the meaning specified in Section 2.3.

"Purchase Price Audit Period" shall have the meaning specified in Section 3.5.

"Purchase Price Dispute Notice" shall have the meaning specified in Section 3.5.

"Purchaser Material Adverse Effect" shall have the meaning specified in Section
4.2(c).

"Purchaser" shall have the meaning specified in the Preamble hereof.

"Related Agreements" means the Existing Program Agreement, the Amended and
Restated Commercial Accounts Agreement, the Amended and Restated GE Capital
Guaranty, the Amended and Restated Trademark Agreement, the FACS Services
Agreement, the FDS Guaranty, the GE Capital Services Agreement and the GE
Capital/GE Bank Services Agreement.

"Sellers" shall have the meaning specified in the Preamble hereof.

"Straddle Period" means any Tax period that begins before and ends after the
Closing Date.

"Tax" (and, with correlative meaning, "Taxes") shall mean any net income, gross
income, gross receipts, windfall profit, property, production, sales, use,
license, excise, franchise, employment, payroll, withholding, alternative or
add-on minimum, ad valorem, goods and services, value added, transfer, stamp, or
environmental tax, or any other tax, custom, duty, governmental fee or other
like assessment or charge of any kind whatsoever, together with any interest or
penalty, additional tax or additional amount imposed by any Governmental
Authority of any country or any jurisdiction thereof.

        1.2    Construction. Unless the context otherwise clearly indicates,
words used in the singular include the plural and words used in the plural
include the singular. The Schedules referred to herein shall be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein. The words "hereof," "herein," and "hereunder" when used
in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement.



ARTICLE 2


PURCHASE AND SALE OF ACQUIRED ASSETS

        2.1    Acquired Assets. On the Closing Date, Purchaser shall purchase
from Sellers, and Sellers shall sell, convey, assign and transfer to Purchaser
good and valid right, title and interest in, to and under, free and clear of any
lien, pledge, security interest, securitization, participation, or other
encumbrance of any kind, the following assets (the "Acquired Assets"): (i) the
GE/Macy's Accounts as of the Cut-Off Time; (ii) the GE/Macy's Receivables as of
the Cut-Off Time; (iii) the GE/Macy's Account Documentation; (iv) the GE/Macy's
Credit Card Documentation; (v) the GE/Macy's Account Debtor List; and (vi) all
of Sellers' other records and documentation relating solely to the GE/Macy's
Accounts.

        2.2    Assumed Liabilities. Without limiting the indemnification
provisions of the Existing Program Agreement or the Amended and Restated
Commercial Accounts Agreement (which shall survive termination of such
agreements to the extent provided therein), from and after the Cut-off Time,
Purchaser shall assume and pay, perform and discharge, all liabilities and
obligations relating to, or arising from, the Acquired Assets after the Cut-off
Time in respect of periods after the Cut-Off Time (all such obligations and
liabilities being the "Assumed Liabilities").

        2.3    Purchase Price. The aggregate purchase price to be paid by
Purchaser for the Acquired Assets shall be an amount determined in accordance
with Schedule 2.3 hereto (the "Purchase Price").

        2.4    Use of Name and Trademarks.

 a. Purchaser agrees not to issue any new or replacement credit cards bearing
    any of the Credit Card Marks. Reasonably promptly after the Closing,
    Purchaser will deliver written notice to all GE/Macy's Account Debtors who
    are purchase active as of the Closing, in form and substance reasonably
    satisfactory to Sellers, that the GE/Macy's Accounts have been purchased by
    Purchaser and that Bank is no longer the creditor thereunder. Within
    Purchaser's 2006 fiscal year, Purchaser will deliver written notice to all
    GE/Macy's Account Debtors who were active within the 12 month period prior
    to the date of mailing of such notice, in form and substance reasonably
    satisfactory to Sellers, that the GE/Macy's Accounts have been purchased by
    Purchaser and that Bank is no longer the creditor thereunder.
    
    
 b. It is expressly agreed that Purchaser is not purchasing or acquiring any
    right, title or interest in the Credit Card Marks and Purchaser shall not
    have any rights to use the Credit Card Marks after the Closing Date, except
    that (i) subject to Section 2.4(a), the Credit Card Marks may continue to
    appear on the GE/Macy's Credit Cards following the Closing Date, (ii)
    Purchaser and Department Stores National Bank may refer to Sellers' names
    included in the Credit Card Marks after the Closing Date in the ordinary
    course of Purchaser's or Department Stores National Bank's business solely
    to make reference to the Sellers as prior creditors, and (iii) through and
    including July 31, 2006, Purchaser may use and permit Department Stores
    National Bank to use credit applications containing the Credit Card Marks.
    In the event a third party claim with respect to periods after the Cut-off
    Time is made against Sellers or any of their respective affiliates,
    officers, directors, employees, agents and representatives, and the
    successors and assigns of any of the foregoing (the "Indemnified Parties")
    as a result of the use of the Credit Card Marks after the Closing Date as
    contemplated by this Section 2.4(b), Purchaser will indemnify, defend and
    hold harmless the Indemnified Parties from and against all losses,
    liabilities, costs or expenses (including reasonable attorney's fees and
    expenses) resulting from such claim.
    
    
 c. Sellers shall not have any rights to use the FDS Marks after the Closing
    Date.

        2.5    Certain Transition Matters. Purchaser and Sellers agree that
commencing on March 1, 2006, there will be a gradual transition of payments
through the March and April time frame. Outgoing statements starting on a date
in March selected by Purchaser will have the new Citibank, N.A. remittance
address. As a condition to the effectiveness of the foregoing, (i) Sellers shall
be provided with reasonably complete and accurate real time view-only access to
all information regarding such remittances (e.g., amount, account information,
etc.) during such time frame and (ii) Sellers shall have the right to reduce any
daily settlement amounts payable pursuant to Section 3.1(c) of the Existing
Program Agreement and Section 3.1(c) of the Amended and Restated Commercial
Accounts Agreement by the aggregate amount of any such remittances directed to
Citibank. To the extent that on a given Business Day the amount equal to (i)
remittances directed to Citibank minus (ii) the aggregate amount of payments
that do not clear exceeds the daily settlement amount payable to the Purchaser
pursuant to Section 3.1(c) of the Existing Program Agreement and Section 3.1(c)
of the Amended and Restated Commercial Accounts Agreement for such Business Day,
the Purchaser shall pay the Sellers an amount equal to such excess by wire
transfer of immediately available funds on the subsequent Business Day. Without
limiting the generality of the foregoing, Purchaser shall pay to Sellers
promptly following receipt of an invoice, an amount in immediately available
funds to compensate Sellers for costs and expenses in connection with the
accommodation described in this Section 2.5. Such amount shall be calculated in
accordance with Schedule 2.5 hereto.

        2.6    Termination of Related Agreements. Notwithstanding anything in
the Related Agreements to the contrary, as of the Closing Date, all Related
Agreements shall automatically terminate and be of no further force and effect,
except to the extent the applicable Related Agreements expressly provide that
any terms and conditions survive termination thereof, in which case such terms
and conditions shall so survive termination.

        2.7    Allocation of Purchase Price. The Purchase Price, together with
any Assumed Liability or other amount properly taken into account, shall be
allocated for Tax purposes in the manner set forth on Schedule 2.7. Purchaser
and Sellers shall timely complete IRS Form 8594 consistent with such allocation.
None of Purchaser or Sellers shall file any Tax return, or assert or maintain
any position, in a judicial or administrative proceeding that is inconsistent
with such allocation.



ARTICLE 3

THE CLOSING


        3.1    The Closing. Subject to the satisfaction or waiver of all
conditions set forth in Article 6, the closing of the transactions contemplated
hereby (the "Closing") shall be held on May 1, 2006 at the offices of Fried,
Frank, Harris, Shriver and Jacobson LLP, One New York Plaza, New York, New York,
or at such other time, place and manner (including via facsimile) as may be
mutually agreed to by the parties hereto (May 1, 2006, or such other mutually
agreed date, being referred to herein as the "Closing Date").

        3.2    Documents and Certificates. At the Closing, Sellers and Purchaser
shall execute and deliver (i) an Assignment and Assumption Agreement
substantially in the form of Exhibit A attached hereto (the "Assignment and
Assumption Agreement"), dated the Closing Date, and (ii) all such additional
instruments, documents or certificates as may be reasonably requested by the
other party for the consummation at the Closing of the transactions contemplated
by this Agreement.

        3.3    Purchase Price Estimate. Sellers shall deliver to Purchaser, not
less than five Business Days prior to the Closing Date, a written statement
setting forth in reasonable detail Sellers' good faith estimate of the Purchase
Price (the amount of such estimate, the "Estimated Purchase Price") and the
calculation thereof.

        3.4    Payments on the Closing Date.

 a. At the Closing Purchaser shall pay Sellers an amount equal to the Estimated
    Purchase Price, which shall be allocated between Sellers as Sellers shall
    determine.
    
    
 b. Subject to the terms and conditions of this Agreement, payment to Sellers on
    the Closing Date shall be initiated as early as practicable on the Closing
    Date and, in any event, prior to 3:00 p.m. New York time on the Closing
    Date, by wire transfer of immediately available funds to the account
    designated in writing by Sellers to Purchaser no later than two (2) Business
    Days prior to the Closing Date.
    

        3.5    Purchase Price Audit Period. For 20 Business Days after the
Closing Date (the "Purchase Price Audit Period"), Purchaser shall, subject to
the provisions of Section 12.1 of the Existing Program Agreement and Section
12.1 of the Amended and Restated Commercial Accounts Agreement, be permitted to
have reasonable access, during normal business hours, with reasonable notice, in
such a manner as to minimize interference with normal business operations, to
examine the records, files and books of account of Sellers to the extent
reasonably necessary to confirm the Estimated Purchase Price. If Purchaser does
not deliver written notice to Sellers within five days after the end of the
Purchase Price Audit Period which states that Purchaser objects to the Estimated
Purchase Price, and setting forth in reasonable detail the basis for such
objection (the "Purchase Price Dispute Notice"), the Estimated Purchase Price
shall be deemed to have been accepted by Purchaser and shall be final and
binding on the parties.

        3.6    Dispute Resolution. If Purchaser delivers to Buyer a Purchase
Price Dispute Notice within five days of the end of the Purchase Price Audit
Period, Purchaser and Sellers shall work together for a period of 10 days after
Sellers' receipt of the Purchase Price Dispute Notice to attempt to reach
agreement on the Purchase Price. If Purchaser and Sellers are unable to agree on
the Purchase Price within such 10 day period, the dispute shall be resolved
pursuant to the provisions of Section 9.9 of the Existing Program Agreement. The
Purchase Price, as either agreed to (or deemed agreed to) by Purchaser and
Sellers, or finalized pursuant to Section 9.9 of the Existing Program Agreement,
shall be referred to as the "Final Purchase Price".

        3.7    Purchase Price Adjustments. If the Estimated Purchase Price paid
by Purchaser exceeds the Final Purchase Price then Sellers shall pay Purchaser
within two Business Days of the date the Purchase Price became the Final
Purchase Price, an amount equal to such excess (plus interest on such excess at
the Prime Rate, calculated from and including the Closing Date until but
excluding the date of such settlement). If the Estimated Purchase Price paid by
Purchaser is less than the amount of the Final Purchase Price then Purchaser
shall pay Sellers within two Business Days of the date the Purchase Price became
the Final Purchase Price, an amount equal to such deficiency (plus interest on
such deficiency at the Prime Rate, calculated from and including the Closing
Date until but excluding the date of such settlement).

        3.8    Power of Attorney. Effective upon the Closing and thereafter,
Sellers hereby irrevocably name, constitute and appoint Purchaser and its
respective officers, agents, employees and representatives its duly authorized
attorney and agent with full power and authority to endorse in Sellers' names,
any checks submitted as payments on the GE/Macy's Accounts.



ARTICLE 4

REPRESENTATIONS AND WARRANTIES

        4.1    Representations and Warranties of Sellers. Sellers hereby
represent and warrant to Purchaser as follows:

 a. Organization. Sellers are validly existing and in good standing under the
    Laws of their respective jurisdiction of organization.
    
    
    Capacity; Authority; Validity
    . Sellers have all necessary corporate power and authority to enter into
    this Agreement and the Assignment and Assumption Agreement and to perform
    all of the obligations to be performed by either of them under this
    Agreement and the Assignment and Assumption Agreement. This Agreement and
    the Assignment and Assumption Agreement and the consummation by Sellers of
    the transactions contemplated hereby and thereby have been duly and validly
    authorized by all necessary corporate action of Sellers, and this Agreement
    has been duly executed and delivered by Sellers. This Agreement constitutes,
    and the Assignment and Assumption Agreement, when executed by Sellers, will
    constitute, the valid and binding obligations of Sellers, enforceable
    against Sellers in accordance with their respective terms (except as such
    enforcement may be limited by bankruptcy, insolvency, reorganization,
    moratorium, receivership, conservatorship, the rights and obligations of
    receivers and conservators of insured depository institutions under 12
    U.S.C. Section 1821(d) and (e) and other Laws relating to or affecting
    creditors' rights generally and by general equity principles).
    
    
    
    
 b. Conflicts; Defaults. Neither the execution and delivery of this Agreement
    and the Assignment and Assumption Agreement by Sellers, nor the consummation
    of the transactions contemplated hereby and thereby, will (i) violate the
    articles of incorporation or bylaws or any other equivalent organizational
    document of either Seller or (ii) require any consent, approval,
    authorization or filing under any Law applicable to Sellers with any
    Governmental Authority other than the Office of Thrift Supervision. Sellers
    are not subject to any agreement with any regulatory authority which would
    prevent, impair or delay the consummation by Sellers of the transactions
    contemplated by this Agreement and the Assignment and Assumption Agreement.
    No receiver or conservator has been appointed for either Seller nor has any
    proceeding been instituted or, to the best knowledge of Sellers, threatened
    for such appointment.
    
    
 c. Title to Acquired Assets. Sellers shall, as of the Closing, have good and
    valid title to the Acquired Assets free and clear of any lien, pledge,
    security interest, securitization, participation, or other encumbrance of
    any kind in or on the Acquired Assets.
    
    
 d. Finders or Brokers. Sellers have not agreed to pay any fee or commission to
    any agent, broker, finder, or other Person for or on account of services
    rendered as a broker or finder in connection with this Agreement or the
    transactions contemplated hereby which would give rise to any valid claim
    against Purchaser for any brokerage commission or finder's fee or like
    payment.
    
    
 e. Powers of Attorney. Other than as provided in Section 3.8 and the Related
    Documents, no Person has any power of attorney to act on behalf of Sellers
    in connection with the Acquired Assets.
    
    
 f. No Other Representations. Sellers acknowledge and agree that Purchaser make
    no representation or warranty, express or implied, with respect to the
    Acquired Assets or the transactions contemplated hereby other than as
    expressly set forth in Section 4.2.
    
    

        4.2    Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Sellers as follows:

 a. Organization. Purchaser is validly existing and in good standing under the
    Laws of its jurisdiction of organization.
    
    
 b. Capacity; Authority; Validity. Purchaser has all necessary corporate power
    and authority to enter into this Agreement and the Assignment and Assumption
    Agreement and to perform all of the obligations to be performed by it under
    this Agreement and the Assignment and Assumption Agreement. This Agreement
    and the Assignment and Assumption Agreement and the consummation by
    Purchaser of the transactions contemplated hereby and thereby have been duly
    and validly authorized by all necessary corporate action of Purchaser, and
    this Agreement has been duly executed and delivered by Purchaser. This
    Agreement constitutes, and the Assignment and Assumption Agreement, when
    executed by Purchaser, will constitute, the valid and binding obligations of
    Purchaser, enforceable against Purchaser in accordance with their respective
    terms (except as such enforcement may be limited by bankruptcy, insolvency,
    reorganization, moratorium, receivership, conservatorship, the rights and
    obligations of receivers and conservators of insured depository institutions
    under 12 U.S.C. Section 1821(d) and (e) and other Laws relating to or
    affecting creditors' rights generally and by general equity principles).
    
    
 c. Conflicts; Defaults. Neither the execution and delivery of this Agreement
    and the Assignment and Assumption Agreement by Purchaser nor the
    consummation of the transactions contemplated hereby or thereby by Purchaser
    will (i) violate the articles of incorporation or bylaws or any other
    equivalent organizational document of Purchaser or (ii) require any consent,
    approval, authorization or filing under any Law applicable to Purchaser with
    any Governmental Authority other than the Office of Thrift Supervision
    (other than those that would not have a material adverse effect on the
    ability of Purchaser to consummate the transactions contemplated hereby).
    Purchaser is not subject to any agreement or understanding with any
    regulatory authority which would prevent, impair or delay the consummation
    by Purchaser of the transactions contemplated by this Agreement and the
    Assignment and Assumption Agreement. No receiver or conservator has been
    appointed for Purchaser nor has any proceeding been instituted or, to the
    best knowledge of Purchaser, threatened for such appointment.
    
    
 d. Finders or Brokers. Purchaser has not agreed to pay any fee or commission to
    any agent, broker, finder, or other Person for or on account of services
    rendered as a broker or finder in connection with this Agreement or the
    transactions contemplated hereby which would give rise to any valid claim
    against Sellers for any brokerage commission or finder's fee or like
    payment.
    
    
 e. Source of Funding. On the Closing Date, Purchaser will have the necessary
    sources of funding to complete the transactions contemplated in this
    Agreement in accordance with the terms hereof.
    
    
 f. No Other Representations. Purchaser acknowledges and agrees that Sellers
    make no representation or warranty, express or implied, with respect to the
    Acquired Assets or the transactions contemplated hereby other than as
    expressly set forth in Section 4.1.



ARTICLE 5

CERTAIN COVENANTS

        5.1    Mutual Covenants and Agreements. Each of the parties hereto
covenants and agrees that:

 a. Cooperation. It shall cooperate with the other parties hereto in furnishing
    any information or performing any action reasonably requested by those
    parties which information or action is reasonably necessary for the
    consummation of the transactions contemplated by this Agreement.
    
    
 b. Confidentiality. Without limiting Section 8.12, all information provided by
    the parties hereto to one another pursuant to this Agreement (except for any
    such information that is included in the Acquired Assets) and the terms and
    conditions of this Agreement set forth in the Schedules hereto shall be
    deemed to be confidential, and will not disclosed by a party without the
    express approval of the other party, except to the extent required by Law.
    
    
 c. Advice on Changes. Between the date hereof and the Closing Date, each party
    shall as promptly as reasonably practicable advise the other of any fact
    known to it which, if existing or known at the date hereof, would have been
    required to be set forth or disclosed in or pursuant to this Agreement or of
    any fact which, if existing or known at the date hereof, would have made any
    of the representations of such party contained herein untrue in any material
    respect.
    
    
 d. Misdirected Funds. Sellers agree that, for 90 days after the Closing Date,
    they will forward or remit to Purchaser any payment or the amount of any
    payment, as the case may be, on any Acquired Asset received by Sellers after
    the Closing Date (in the case of a remittance, net of any amount previously
    remitted representing a check returned for insufficient funds, a
    stop-payment or any amount required to be refunded by Sellers to or on
    behalf of the GE/Macy's Account Debtor on such GE/Macy's Account, to the
    extent such amount has not been previously remitted or refunded), and will
    promptly forward any other document pertaining to any Acquired Asset
    received from or on behalf of a GE/Macy's Account Debtor after the Closing
    Date. Sellers shall forward or remit such payment or amount within five (5)
    business days after Sellers' receipt thereof through its normal remittance
    channels. After 90 days after the Closing Date, Sellers will, at their sole
    option, (i) forward or remit to Purchaser any payment or the amount of any
    payment and do other actions in the same manner as prescribed the first two
    sentences of this Section 5.1(d) or (ii) return any payments and other
    documents relating to any GE/Macy's Account received thereafter back to
    sender. Reasonably promptly following the Closing, Sellers shall instruct
    the United States Postal Service to forward all mail addressed to the post
    office boxes used solely in connection with the Existing Program Agreement
    and the Amended and Restated Commercial Accounts Agreement to an address to
    be specified by Purchaser.
    
    
 e. Further Assurances. Subject to the terms and conditions contained herein,
    each party to this Agreement shall use its reasonable best efforts to take,
    or cause to be taken, all action, and to do, or cause to be done, all things
    necessary, appropriate or desirable hereunder and under applicable Laws
    (including furnishing any information) to consummate and make effective the
    transactions contemplated by this Agreement.
    
    

        5.2    Certain Covenants of Sellers. Sellers hereby agree with Purchaser
as follows:
 a. Access. From the date of this Agreement and continuing until the Closing
    Date, Sellers shall continue to (i) permit Purchaser and its authorized
    representatives reasonable access, during reasonable hours, to GE/Macy's
    Account information in the possession of Sellers and (ii) cause their
    personnel and agents to provide Purchaser assistance in its preparation for
    the Closing, in each case in a manner substantially similar to the manner in
    which such access and assistance has been provided to Purchaser prior to the
    date of this Agreement; provided that Sellers shall not be obligated to
    provide such access and personnel to the extent that providing such access
    and/or personnel would be reasonably likely to have an adverse effect in any
    material respect on Sellers' ability to effect an appropriate conversion of
    the GE/Macy's Accounts.
    
    
 b. Responsibility for Taxes. Sellers shall report on their federal, state and
    local income Tax returns all income accrued up to (but not including) the
    Closing Date in respect of the GE/Macy's Accounts and GE/Macy's Receivables,
    in accordance with Sellers' method of tax accounting, and Purchaser shall
    report on its federal, state and local income Tax returns all income accrued
    in respect to the GE/Macy's Accounts and GE/Macy's Receivables in respect of
    the Closing Date and thereafter. Except as otherwise provided in this
    Section 5.2(b), Purchaser shall not assume any liability for Taxes, imposed
    on or incurred by Sellers in connection with the Acquired Assets and Sellers
    shall be liable for and shall pay, and shall indemnify and hold Purchaser
    harmless from and against all such Taxes. Except as otherwise provided in
    this Section 5.2(b), Purchaser shall be liable for and shall pay, and shall
    indemnify and hold Sellers harmless from and against all Taxes imposed on or
    incurred by Purchasers in connection with the Acquired Assets. In the case
    of any Tax for any Straddle Period which is not imposed upon or measured by
    income or receipts (e.g., ad valorem taxes), Sellers shall be liable for and
    shall pay, and shall indemnify and hold Purchaser harmless for the amount of
    such Tax that is allocable to a Pre-Closing Tax Period and Purchaser shall
    be liable for and shall pay, and shall indemnify and hold Sellers harmless
    for the amount of such Tax which is allocable to the Post-Closing Period.
    The Tax in respect of a Straddle Period allocable to the Pre-Closing Period
    shall be the amount of Tax for the Straddle Period multiplied by a fraction
    the numerator of which is the number of days in the portion of such Tax
    period ending on the date preceding the Closing Date, and the denominator of
    which is the total number of days in the entire Tax period. The amount of
    such Tax that is allocable to a Post-Closing Tax Period shall be the amount
    of such Tax minus the amount of such Tax allocable to a Pre-Closing Tax
    Period. Sellers and Purchaser shall, to the extent permitted by applicable
    Law, prepare all Tax returns consistent with the proration of Taxes in this
    Section 5.2(b). Anything herein to the contrary notwithstanding, all sales
    and use taxes, real property transfer taxes, excise taxes, stamp,
    documentary, filing, recording, permit, license, or authorization duties or
    fees, and all similar Taxes, incurred or imposed in connection with the
    transactions contemplated by this Agreement, regardless of upon whom such
    Taxes are levied or imposed by Law, shall be borne and paid 100% by
    Purchaser. Sellers and Purchaser shall be entitled to any refund of any
    Taxes for which they are liable under this Section 5.2(b).
    
    
 c. GE/Macy's Account Documentation. Commencing on the Closing Date, the
    GE/Macy's Account Documentation and the GE/Macy's Credit Card Documentation
    shall be the property of Purchaser, provided that, subject to Section
    5.1(a), Sellers may retain possession of such copies thereof solely as may
    be required to meet legal, regulatory, tax, accounting and auditing
    requirements. The GE/Macy's Account Documentation and the GE/Macy's Credit
    Card Documentation will be released by Sellers to Purchaser on the Closing
    Date. Any other records and documentation relating to any of the Acquired
    Assets or the Assumed Liabilities which Sellers cannot reasonably segment
    from books and records relating to the credit card accounts not being sold
    to Purchaser hereunder (which records and documentation Purchaser shall be
    allowed reasonable access to (and the right to make reasonable copies
    thereof at Purchaser's expense) and shall be retained by Sellers for at
    least the periods required by applicable Laws and if the Sellers wish to
    destroy any such books and records, Sellers shall first provide Purchaser
    the opportunity to take possession of same), Sellers will make such records
    and documentation available for delivery to or access by Purchaser as
    specified by Purchaser on the Closing Date or as soon thereafter as is
    reasonably practicable. To the extent Purchaser elects to have access to
    such records and documentation rather than delivery, Purchaser shall be
    allowed reasonable access to such records and documentation (and the right
    to make reasonable copies thereof at Purchaser's expense) and such records
    and documentation shall be retained by Sellers for at least the periods
    required by applicable Laws and if the Sellers wish to destroy any such
    records and documentation, Sellers shall first provide Purchaser the
    opportunity to take possession of same.
    
    
    Sales Tax Refunds
    . To the extent that Sellers have an obligation pursuant to the Existing
    Program Agreement or the Amended and Restated Commercial Accounts Agreement
    to pay to Purchaser any amounts with respect to sales tax refunds and
    interest thereon received by Sellers relating to periods prior to the
    Cut-off Time, Sellers' obligations in this regard shall continue after the
    Closing.
    
    
    
    

        5.3    Covenants of Purchaser. Purchaser hereby agrees with Sellers as
follows:
 a. GE/Macy's Account Documentation. Purchaser shall retain the GE/Macy's
    Account Documentation and GE/Macy's Credit Card Documentation delivered
    and/or released to Purchaser for at least the periods required under
    applicable Laws and shall allow Sellers reasonable access to such GE/Macy's
    Account Documentation and GE/Macy's Credit Card Documentation and to other
    records and documentation purchased hereunder related to the Acquired
    Assets, and the right to make copies thereof, at Sellers' sole expense, at
    any reasonable time or shall provide, upon request, copies thereof, in the
    event any such GE/Macy's Account Documentation or GE/Macy's Credit Card
    Documentation or other records and documentation purchased hereunder are
    required by Sellers in connection with any actual or threatened claim or
    proceeding in which Sellers are involved, including, but not limited to, any
    financial reporting obligation, tax claim, legal claim, arbitration or
    accounting matter, or any other reasonable business requirement of Sellers.
    
    
 b. Conversion of GE/Macy's Accounts. From and after the Cut-off Time, Purchaser
    shall be solely responsible for completing all GE/Macy's Account adjustments
    whether related to business prior to or after the Cut-off Time, including,
    without limitation, credit balance refunds and late fee reductions. From and
    after the Cut-off Time, Sellers shall not be responsible for providing any
    services with respect to the Acquired Assets, notwithstanding any provision
    of the Related Documents.
    
    

        5.4    Treatment of Debt Cancellation and Credit Insurance Products.
 a. Debt Cancellation. The American Modern Home Insurance Company Contractual
    Liability Insurance Agreement and the American Modern Insurance Company
    Experience Refund Agreement (the "Experience Refund Agreement") will be
    treated as follows:
    
    
     i.   Neither agreement will be transferred or assigned to Purchaser.
          However, following the Closing, American Modern's obligation to pay
          benefits and make experience refunds will continue with respect to
          periods prior to the Cut-off Time.; provided further that (x) Sellers
          will instruct American Modern to provide for Purchaser to receive all
          Debt Cancellation Product Net Revenue, including all amounts payable
          pursuant to the Experience Refund Agreement, directly from American
          Modern, and (y) Purchaser will provide promptly to Sellers supporting
          documentation relating to all such payments so received.
          
          
     ii.  Following the Closing, Purchaser shall promptly pay to Sellers, in
          immediately available funds, 50% of all Debt Cancellation Product Net
          Revenue from the Debt Cancellation Products, but only (x) with respect
          to periods prior to the Cut-off Time and (y) to the extent Purchaser
          has not previously paid to Sellers such share. The foregoing payment
          shall be calculated in the same manner as the parties have utilized
          during the term of the Existing Program Agreement with respect to
          sharing of Debt Cancellation Product Net Revenue.
          
          
     iii. Following the Closing, Purchaser shall promptly pay to Sellers, in
          immediately available funds, 50% of all amounts received by Purchaser
          after the Cut-off Time pursuant to the Experience Refund Agreement
          with respect to periods prior to the Cut-off Time.
          
          

 b. Credit Insurance. Credit insurance provided by Assurant with respect to the
    GE/Macy's Accounts will be treated as follows:
    
    
     i.  Following the Closing, all rights to reserves with respect to the
         GE/Macy's Accounts and all obligations for claims payable with respect
         to the GE/Macy's Accounts (whether such claims relate to periods prior
         to, on, or after the Closing) will be transferred with the GE/Macy's
         Accounts.
         
         
     ii. Purchaser and Sellers shall work together with Assurant between the
         date hereof and the Closing to make any arrangements or agreements
         necessary to effect the provisions of this Section 5.4(b).



ARTICLE 6

CONDITIONS OF CLOSING

        6.1    Conditions Applicable to Purchaser. The obligation of Purchaser
under this Agreement to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Purchaser) of all the
following conditions as of the Closing Date:

 a. Assignment and Assumption Agreement. Sellers shall have executed and
    delivered to Purchaser an Assignment and Assumption Agreement, dated as of
    the Closing Date.
    
    
 b. Financing Statements. On or before the Closing Date, Sellers shall have
    executed and delivered to Purchaser financing statements prepared by
    Purchaser and reasonably acceptable to Sellers for jurisdictions as
    Purchaser reasonably requires.
    
    
 c. Performance of this Agreement. The covenants and agreements required by this
    Agreement to be complied with and performed by Sellers on or prior to the
    Closing shall have been complied with and performed in all material
    respects; and there shall have been delivered to Purchaser a certificate to
    such effect, dated the Closing Date, signed by an authorized officer of each
    Seller.
    
    
 d. Accuracy of Representations and Warranties. The representations and
    warranties of Sellers as set forth in Section 4.1 hereof shall be true and
    correct in all material respects except to the extent the failure to be so
    true and correct would not adversely affect the Acquired Assets or the
    ability of Sellers to complete the transactions contemplated herein, on the
    Closing Date as though made on the Closing Date; and there shall have been
    delivered to Purchaser a certificate to such effect, dated the Closing Date,
    signed by an authorized officer of each Seller.
    
    
 e. No Injunction. There shall not be in effect any injunction restraining or
    prohibiting the consummation of the transactions contemplated hereby.
    
    
 f. OTS Approval. The approval of the Office of Thrift Supervision with respect
    to the transactions contemplated hereby shall have been obtained and shall
    be in full force and effect.
    
    

        6.2    Conditions Applicable to Sellers. The obligation of Sellers under
this Agreement to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or waiver by Sellers) of all the following
conditions as of the Closing Date.
 a. Assignment and Assumption Agreement. Purchaser shall have executed and
    delivered to Sellers an Assignment and Assumption Agreement, dated as of the
    Closing Date.
    
    
 b. Performance of this Agreement. The covenants and agreements required by this
    Agreement to be complied with and performed by Purchaser on or prior to the
    Closing shall have been complied with and performed by Purchaser in all
    material respects; and there shall have been delivered to Sellers a
    certificate to such effect, dated the Closing Date, signed by an authorized
    officer of Purchaser.
    
    
 c. Accuracy of Representations and Warranties. The representations and
    warranties of Purchaser as set forth in Section 4.2 hereof shall be true and
    correct in all material respects except to the extent the failure to be so
    true and correct would not adversely affect the ability of Purchaser to
    complete the transactions contemplated herein, on the Closing Date as though
    made on the Closing Date; and there shall have been delivered to Sellers a
    certificate to such effect, dated the Closing Date, signed by an authorized
    officer of Purchaser.
    
    
 d. No Injunction. There shall not be in effect any injunction restricting or
    prohibiting the consummation of the transactions contemplated hereby.
    
    
 e. Purchase Price. Purchaser shall have delivered to Sellers the Estimated
    Purchase Price.
    
    
 f. OTS Approval. The approval of the Office of Thrift Supervision with respect
    to the transactions contemplated hereby shall have been obtained and shall
    be in full force and effect.



ARTICLE 7

TERMINATION

        7.1    Termination by Either Party. Anything contained in this Agreement
to the contrary notwithstanding, this Agreement may be terminated prior to the
Closing by the mutual written consent of Sellers and Purchaser.

        7.2    Effect of Termination. In the event that this Agreement shall be
terminated pursuant to this Article 7, all further obligations of Purchaser and
Sellers under this Agreement (other than in Sections 5.1(b), 8.5 and 8.12 shall
be terminated without further liability of any such party to the other, provided
that nothing herein shall relieve any such party from liability for its breach
of this Agreement.



ARTICLE 8

MISCELLANEOUS

        8.1    Notices. All notices and other communications by Purchaser or
Sellers hereunder shall be in writing to the other party and shall be deemed to
have been duly given when delivered in person or to an overnight courier
service, receipt requested, or sent via telecopy transmission, receipt
requested, or when posted by the United States registered or certified mail,
with postage prepaid, in the manner notices are to be addressed in the Existing
Program Agreement.

        8.2    Assignment. None of the rights or obligations of any party under
this Agreement shall be assigned or transferred by any party without the prior
written approval of the other parties hereto, except that any party hereto may
assign any of its rights hereunder to any of its Affiliates with the prior
written consent of the other parties hereto, such consent not to be unreasonably
withheld, provided that no such assignment shall relieve the assigning party of
its obligations hereunder.

        8.3    Entire Agreement. This Agreement (together with the Exhibits to
this Agreement) constitutes the entire agreement between Sellers and Purchaser
and supersedes any other agreement, whether written or oral, that may have been
made or entered into by Sellers and Purchaser (or by any officer or officers of
any of such parties) relating to the matters contemplated hereby.

        8.4    Amendments and Waivers. This Agreement may be amended, modified,
superseded, or canceled, and any of the terms, representations, warranties or
covenants hereof may be waived, only by written instrument executed by
Purchaser, on the one hand, and Sellers, on the other hand, or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of any
condition or of any breach of any term, representation, warranty or covenant
under this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any other condition or of any breach of any such condition or breach or
waiver of any other condition or of any breach of any other term,
representation, warranty or covenant under this Agreement.

        8.5    Expenses. Except as otherwise specified in this Agreement, the
parties will each bear their own legal, accounting and other costs in connection
with the transactions contemplated hereby, if any, which are imposed upon a
party attributable to its activities hereunder.

        8.6    Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

        8.7    Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the internal Laws of the State of New York
excluding, to the greatest extent permissible by Law, any rule of Law that would
cause the application of Laws of any jurisdiction other than the State of New
York.

        8.8    Severability. If any provision of this Agreement or portion
thereof is held invalid, illegal, void or unenforceable by reason of any rule of
Law, administrative or judicial provision or public policy, such provision shall
be ineffective only to the extent invalid, illegal, void or unenforceable, and
the remainder of such provision and all other provisions of this Agreement shall
nevertheless remain in full force and effect.

        8.9    No Joint Venture. Nothing in this Agreement shall be deemed to
create a partnership or joint venture between any of the parties hereto.

        8.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
PURSUANT HERETO.

        8.11    No Third Party Rights. Nothing in this Agreement shall create or
be deemed to create any third-party beneficiary rights in any person other than
Purchaser and Sellers.

        8.12    Public Announcements. Prior to or on the Closing Date, Purchaser
and Sellers agree that they shall consult with each other before they or any of
their respective Affiliates or agents issue any press releases or otherwise make
any public statements with respect to this Agreement or the transactions
contemplated hereby, and neither Purchaser nor Sellers, nor any Affiliate or
agent of any of them, shall issue any such press release or make any such public
statement prior to receiving express approval of the other parties except, in
any case, as may be required by applicable Law, in which case such party shall
consult with the other parties prior to such release or statement to the extent
practicable. Except as required by Law, after the Closing, Purchaser and Sellers
agree that before they or any of their respective Affiliates or agents issue any
press releases or otherwise make any public statements with respect to this
Agreement or the transactions contemplated hereby which include the name(s) of
another party, such party shall receive the express approval of the other party.



    IN WITNESS WHEREOF

, Sellers and Purchaser have caused this Agreement to be duly executed as of the
date first above written.



 

GE MONEY BANK

     

By: /s/ Margaret M. Keane

 

   Name: Margaret M. Keane

 

   Title: Senior Vice President

         

MONOGRAM CREDIT SERVICES, LLC

 

By: General Electric Capital Corporation, member

     

By: /s/ Glenn P. Marino

 

   Name: Glenn P.Marino

 

   Title: President

         

FDS BANK

     

By: /s/ Teresa Huxel

 

   Name: Teresa Huxel

 

   Title: President and Chief Financial Officer

   





Agreed solely for purposes of Section 2.6:

 

GENERAL ELECTRIC CAPITAL CORPORATION

     

By: /s/ Margaret M. Keane

 

   Name: Margaret M. Keane

 

   Title: Senior Vice President



Agreed solely for purposes of Section 2.6:

 

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Dennis J. Broderick

 

   Name: Dennis J. Broderick

 

   Title:  Senior Vice President, General Counsel
              and Secretary

     

FDS BANK

     

By: /s/ Teresa Huxel

 

   Name: Teresa Huxel

 

   Title: President and Chief Financial Officer

         

FEDERATED RETAIL HOLDINGS, InC.
(as successor to Macy's East, Inc.)

     

By: /s/ Dennis J. Broderick

 

   Name: Dennis J. Broderick

 

   Title:   President

         

MACY'S DEPARTMENT STORES, INC. (as successor to Macy's West, Inc., Bullock's
Inc. and Broadway Stores, Inc.)

     

By: /s/ Dennis J. Broderick

 

   Name: Dennis J. Broderick

 

   Title:  President

         

FACS GROUP, INC.

     

By: /s/ Dennis J. Broderick

 

   Name: Dennis J. Broderick

 

   Title:  Vice President

   





EXHIBIT A

Assignment and Assumption Agreement

    THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made by and
between GE Money Bank, a federally chartered savings bank ("Bank"), and Monogram
Credit Services, LLC, a Delaware limited liability company ("Monogram", and
together with Bank, the "Sellers" and each a "Seller"), and FDS Bank, a
federally chartered stock savings bank (the "Purchaser"), pursuant to that
certain Sale and Purchase Agreement dated as of April 4, 2006 (the "Purchase
Agreement") between Sellers and Purchaser therein.

    1. Definitions. Capitalized terms contained in this Agreement and not
otherwise defined in this Agreement shall have the respective meanings assigned
to such terms in the Purchase Agreement.

    2. Assignment of Acquired Assets. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sellers hereby sell,
convey, assign, transfer and delivers to Purchaser, free and clear of any lien,
pledge, security interest, securitization, participation, or other encumbrance
of any kind, all good and valid right, title and interest in, to and under the
Acquired Assets.

    3. Assumption of Liabilities. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Purchaser hereby
assumes and agrees to pay, perform, discharge and be bound by the Assumed
Liabilities.

    4. Further Assurances. On and after the date hereof, Sellers shall, at
Purchaser's request, execute, acknowledge and deliver all such acknowledgments
and other instruments as may be reasonably necessary or appropriate to fully and
effectively carry out the transactions contemplated hereby.

    5. Amendments and Waivers. This Agreement may be amended, modified,
superseded, or canceled, and any of the terms, representations, warranties or
covenants hereof may be waived, only by written instrument executed by Purchaser
and Sellers or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition or of any breach of any term,
representation, warranty or covenant under this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any other condition or of any breach of any such
condition or breach or waiver of any other condition or of any breach of any
other term, representation, warranty or covenant under this Agreement.

    6. Successor and Assigns. None of the rights or obligations of either party
under this Agreement shall be assigned or transferred by any party without the
prior written approval of the other party, except that either party hereto may
assign any of its rights hereunder to any of its Affiliates with the prior
written consent of the other party, such consent not to be unreasonably
withheld, provided that no such assignment shall relieve the assigning party of
its obligations hereunder.

    7. Entire Agreement. Notwithstanding any other provisions of this Agreement
to the contrary, nothing contained in this Agreement shall in any way supersede,
modify, replace, amend, change, rescind, waive, exceed, expand, enlarge or in
any way affect the provisions, including the warranties, covenants, agreements,
conditions, representations or, in general any of the rights and remedies, and
any of the obligations of Sellers or Purchaser set forth in the Purchase
Agreement nor shall this Agreement expand or enlarge any remedies under the
Purchase Agreement including without limitation any limits on indemnification
specified therein. This Agreement is intended only to effect the transfer of
certain property to be transferred pursuant to the Purchase Agreement and shall
be governed entirely in accordance with the terms and conditions of the Purchase
Agreement.

    8. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal Laws of the State of New York
excluding, to the greatest extent permissible by Law, any rule of Law that would
cause the application of Laws of any jurisdiction other than the State of New
York.

    9. Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.



    IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of _______, 2006.

 

GE MONEY BANK

     

By:

 

   Name:

 

   Title:

         

MONOGRAM CREDIT SERVICES, LLC

 

By: General Electric Capital Corporation, member

     

By:

 

   Name:

 

   Title:

         

FDS BANK

     

By:

 

   Name:

 

   Title: